WIGGINTON, Judge
(dissenting).
This appeal challenges the correctness of a final order, entered by the County Judge’s Court of St. Johns County sitting as a court of probate, which denied appellant’s motion for an extension of time to bring an appropriate action against the appellee estate on a claim filed therein by appellant as permitted by F.S. Section 733.18, F.S.A. The sole ground for denying the motion was the holding by the trial court that no good cause for such extension had been shown.
I have carefully examined the transcript of the testimony adduced at the hearing before the court on appellant’s motion for an extension of time and am impelled to the view that good and sufficient legal cause was shown to not only justify but require that the motion be granted. My conclusion is predicated upon the purpose and underlying policy of our probate act as expressed by the Supreme Court in the case of In re Jeffries’ Estate1 in which the court said:
“It is the purpose of the Probate Act of 1933 to expedite the settlement of the estates of decedents; but there is no purpose in the statute to unreasonably curtail the remedial rights of creditors of such estates to present and to enforce their claims by due and appropriate judicial procedure.
“The statute should be interpreted and applied so as to facilitate the settlement of estates in the interest of the public welfare, without unreasonably or unduly restricting the rights of creditors of such estates who in good faith and without laches endeavor to comply with the substantial and essential requirements of the statute in order that right and justice ‘shall be administered’ by due course of law as commanded by section 4 of the Declaration of Rights of the Florida constitution.”
Under the undisputed facts shown by this record I conclude that the trial court acted arbitrarily and abused its discretion in entering its order denying appellant’s motion to extend the time for filing suit against appellee estate. I would reverse the order and remand the case with directions that a reasonable extension of time be granted as requested by appellant.

. In re Jeffries’ Estate, 336 Fla. 410, 181 So. 833, 837.